DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses, alone or in combination, the method, non-transitory, computer-readable medium storing instructions and system wherein receiving, by a server, a recommendation request from a first terminal, wherein the recommendation request comprises a first location of the first terminal; receiving, by the server, a response message corresponding to the recommendation request from a second terminal, wherein the response message comprises a second location of
the second terminal, a recommendation content generated based on the recommendation request, and identifier information of the recommendation content;
determining, by the server, that the recommendation content matches the response
message using the identifier information of the recommendation content; in response to determining that the recommendation content matches the response message, determining, by the server, the recommendation content as a target content;
in response to determining the recommendation content as the target content, determining, by the server, that (i) the first location of the first terminal and the second location of the second terminal are within a preset range, and (ii) a first time of the recommendation request and a second time of the response message are within a preset time difference; and in response to determining that (i) the first location of the first terminal and the second location of the second terminal are within the preset range, and (ii) the first time of the recommendation request and the second time of the response message are within the preset time difference, transmitting, by the server, the target content to the first terminal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456